Citation Nr: 1648174	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  09-20 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for diabetes mellitus, claimed as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Harold H. Hoffman-Logsdon, III, Esquire


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO denied the Veteran's claim for service connection for type II diabetes mellitus.  The Veteran disagreed and timely appealed.

In June 2011, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

By way of a March 23, 2012 decision, the Board denied the Veteran's service connection claim.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court).  In a May 2013 Decision, the Court vacated the Board's March 2012 decision and instructed VA to use the Veteran's statements to verify whether he was exposed to herbicides.  


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or findings referable to type II diabetes mellitus in service or for many years after.

2.  Diabetes is not shown to be due to an event or incident of the Veteran's period of active service, to include any exposure to herbicides.  


CONCLUSION OF LAW

The Veteran's diabetes mellitus is not due to disease or injury that was incurred in or aggravated by service; nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined VA's duty to assist the Veteran in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Under VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Here, the duty to notify was satisfied by a letter sent to the Veteran in June 2007, prior to the initial RO decision in this matter.

VA's duty to assist includes assisting the Veteran in procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, VA has obtained the Veteran's service treatment records, military personnel records, post-service treatment records, and lay statements of argument.  Subsequent to a May 2013 remand from the Court, VA also obtained information of when tactical herbicides were first transported, stockpiled, and used in Korea.  VA also obtained the Veteran's unit history.  

The record does reflect that the Veteran receives disability benefits from the Social Security Administration (SSA).  There is no showing, however, that such records are remotely relevant to the claim at hand.  See Golz v. Shinseki, 590 F. 3d 1317 (Fed. Cir. 2009) (holding that VA's duty to assist was limited to obtaining relevant SSA records).  In this respect, a May 2007 private physician letter establishes that the Veteran was first diagnosed with diabetes mellitus almost 40 years after service.  The Veteran does not allege the onset of diabetes in service.  As such, any records in the possession of SSA would have no bearing on a direct service connection analysis, including the issue of chronic symptoms since service.  

Additionally, the Veteran does not allege any in-service event responsible for diabetes other than the claimed herbicide exposure.  It would be unreasonable to conclude that SSA records could contain any relevant evidence tending to suggest that herbicides were present in Korea during the Veteran's tour of duty in Korea.

Similarly, the Board also finds no basis for VA examination or opinion.  The diagnosis of type II diabetes mellitus has been established.  The Veteran does not allege the onset of diabetes mellitus itself or persistent and/or recurrent symptoms in service or within one year of service separation.  Additionally, as discussed in more detail below, the Board finds that the evidence of record is against a finding of tactical herbicide exposure during service. 

The Veteran's attorney argues that, presuming that the Veteran was not exposed to a tactical herbicide as defined at 38°C.F.R. § 3.307(a)(6)(i), VA must still obtain an examination as the Veteran's testimony establishes that he sprayed "some toxic chemical."  See Reply Brief of Appellant dated January 2013.  This conclusion is reached by the fact that the Veteran describes spraying some type of defoliant for vegetation control.  

VA has specifically defined that exposure to "dioxin and other chemical compounds, as contemplated by Agent Orange Act, Feb. 6, 1991, P.L. 102-4, § 3, 105 Stat. 13; Aug. 14, 1991, P.L. 102-86 , Title V, § 503(a), (b)(1), 105 Stat. 424, 425, involves "certain" herbicides containing 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 U.S.C.A. § 1116(a)(4); 38°C.F.R. §°3.307(a)(6)(i).  There is also recognition that information obtained by the Department of Defense (DoD) reflects that commercial herbicides of a much greater strength with characteristics of tactical herbicides were used on or near the perimeters of Thailand bases.  See Comp. & Pension Serv. Bull (May 2010).  

However, there is no finding from DoD or the Veterans Benefits Administration that similar herbicides were used in Korea during the Veteran's tour of duty.  As addressed below, the Board finds that the evidence is against a finding that the Veteran actually sprayed a tactical herbicide or similar commercial variant during his tour of duty in Korea.  While accepting the Veteran's assertion that he sprayed a chemical which cleared vegetation, the Board finds that it would be speculative to request an examiner to offer an opinion as to whether such chemical caused the Veteran's diabetes as the contents of the herbicide is unknown.  Moreover, there is no medical evidence of record suggesting that any other herbicide other than as defined at 38°C.F.R. §°3.307(a)(6)(i) is a cause of diabetes mellitus, type II.  As such, there is no basis to obtain medical examination or opinion.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a Veteran's general statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all Veterans could make such a statement, and such a theory would eliminate the statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim on appeal is thus ready to be considered on the merits.  

Applicable Law and Analysis 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Other specifically enumerated disorders will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The law also provides that diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38°U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307 (a)(6).  The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 U.S.C.A. § 1116(a)(4); 38°C.F.R. § 3.307(a)(6)(i).  

Additionally, a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iv).  The list of diseases associated with exposure to certain herbicide agents includes type II diabetes.  38 C.F.R. § 3.309(e).

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  Id. at 433-34.  A lay person is competent to report on the onset and continuity of his symptomatology.  Id. at 438.  Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir. 2007).  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Kahana, 24 Vet. App. at 433 n.4. 

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Id. at 1287 (quoting 38 U.S.C. § 5107(b)).

The Veteran avers that his current type II diabetes is a direct result of in-service exposure to Agent Orange.  Specifically, the Veteran reports that while stationed in the Korean DMZ, his duties involved spraying foliage with Agent Orange.  See Statements in Support of Claim June 29, 2007 and February 14, 2008; Private Treatment Notes dated July 5, 2007.

As a preliminary matter, the Board finds that the Veteran is not presumed to have been exposed to Agent Orange.  The DoD has determined that veterans who served with specified military units in Korea near the DMZ between April 1, 1968 and August 31, 1971 were exposed to herbicides.  See M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Para. 10.p.  Military personnel records demonstrate that the Veteran was stationed in Korea from January 8, 1967 to March 3, 1968.  As his period of service is outside the presumptive period as stated in 38 C.F.R. § 3.307(a)(6)(iv), the Board cannot presume that the Veteran was exposed to Agent Orange while stationed in Korea.  

However, as noted before, the Veteran is not precluded from establishing exposure to herbicides on a direct basis.  Where a veteran alleges service along the DMZ outside the specified time period and was assigned to a unit other than one of the specified units, the AOJ is to submit a request to the JSRRC for verification of the veteran's location and military duties in Korea.  See M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Para. 10.p.  Upon Court remand, proper action was undertaken by the AOJ to determine whether the Veteran was exposed to herbicides as contemplated by 38 C.F.R. § 3.307 (a)(6)(iv).

The AOJ requested information from VAVBAWAS/CO/211/AGENTORANGE regarding when Agent Orange was first transported to or stockpiled in Korea.  In an April 2015 email, VAVBAWAS/CO/211/AGENTORANGE reported that the U.S. and Korean governments granted permission to use tactical herbicides on the DMZ in September 1967.  On March 4, 1968, authorization was given to deploy tactical herbicides on the DMZ; the spraying of tactical herbicides began on April 15, 1968.  

The AOJ also requested the Veteran's unit history (Company C, 1st Battalion, 38th Infantry) for the time he was stationed in Korea.  After conducting a specific search through DPRIS, the JSRRC determined that the Veteran's unit patrolled within the DMZ and occupied guard posts and towers that overlooked North Korea.  The Veteran's unit was also involved in building a barrier fence and guard towers during that time.  However, the history did not document the use, storage, transportation, or spraying of herbicides, nor did it document any specific duties performed by unit members along the DMZ.  See Correspondence from DPRIS received March 1, 2016.  

In support of his claim, the Veteran provided lay statements, in the form of testimony, before the undersigned Veterans Law Judge.  At the Board hearing, the Veteran reported that while stationed in Korea, 55-gallon drums of Agent Orange were kept in the unit's supply room.  He stated that the drums were marked with a single orange stripe and small wording.  When the servicemen were ready to spray, they would pour the contents of the barrels in to five gallon buckets, and then fill their backpack sprayers with the contents of the five gallon buckets.  He reported that he sprayed Agent Orange near the ASKN Radio Station, Camp G.P. Lucy and along the military demarcation line (MDL).  

Upon consideration of all the evidence of record, the Board finds that service connection for diabetes is not warranted.  Although the Veteran avers that he sprayed Agent Orange while in service, records demonstrate that tactical herbicides were not present in Korea until after March 4, 1968 - the date that authorization was given for the deployment of such herbicides.  Stated another way, tactical herbicides were not deployed to Korea until the day after the Veteran left Korea and one month prior to the alleged herbicide use.  See Email Correspondence dated April 1, 2015.

The Board has considered the Veteran's lay statements of argument, specifically that he and his fellow servicemen sprayed herbicides in the DMZ.  As a lay person, the Veteran is certainly competent to describe his duties while in service.  At the June 2011 Travel Board hearing, the Veteran reiterated his contentions that he was exposed to Agent Orange while serving in Korea along the DMZ.  He again referred to personally hand-spraying Agent Orange around the DMZ, wherein he described the herbicide as being stored in big drums.  He provided the following testimony with regard to the question as to how he knew that the 55-gallon drums contained Agent Orange as follows:

Q.  And how were [the drums] marked?

A.  They were just marked.  They may have been some small nomenclature or something on them, but I never did read it.  They were just marked with a single stripe, the ones that we drew from, had a single orange stripe around them.

Transcript of June 2011 Board hearing, p. 4.

The Veteran contends and sincerely believes that he was exposed to Agent Orange while in service by spraying along the DMZ in February 1968.  However, as reflected in his testimony, the Veteran did not actually read the label contents of the 55-gallon drums regarding the substance he is assuming contained a tactical herbicide as defined at 38°C.F.R. § 3.307(a)(6)(i).  Rather, the Veteran seeks to establish the contents of the chemical compound as follows:

1) the marking of a drum with a single orange stripe;
2) hearsay references to the substance being Agent Orange and;
3) the substance he was spraying was used to control vegetation.

The Veteran has introduced evidence into the record that Agent Orange was marked by an orange identifying stripe on 55-gallon drums.  However, the fact that the 55-gallon drums had been marked with an orange stripe, alone, does not establish that the substance was "Agent Orange."  Notably, the Veteran himself conceded that he never read the actual labeling on the barrel.  Thus, this is not a situation wherein the Veteran is reporting from personal knowledge the labeling contents other than one of the markings consisted of an orange stripe.  Nonetheless, the Board acknowledges that such testimony is capable of inferring that the contents could have been Agent Orange. 

The Veteran also recalls a common reference to the drum contents as being Agent Orange, but he never specifically explains who provided this description, or how such an individual(s) would have actual knowledge of the drum contents.  Thus, he presents hearsay evidence capable of inferring that the contents could have been Agent Orange.

The Veteran also sprayed a substance for vegetation control.  This fact, in and of itself, does not establish that the Veteran was spraying 2,4-D; 2,4,5-7 and its contaminant TCDD, cacodylic acid or picloram or a similar commercial variant.  He presents evidence tending to show that he sprayed a type of herbicide - but not necessarily a tactical herbicide or similar commercial variant.

Overall, the Veteran has established that he sprayed an herbicide which could have been Agent Orange based upon the barrels containing an orange stripe consistent with how Agent Orange barrels were labeled and statements from service mates referring to the barrels as containing Agent Orange.  This evidence, thus, allows for an inferential finding that the barrels, in fact, contained Agent Orange.

In this context, the Board must also consider an assertion of fact from the DoD that tactical herbicides were not deployed to Korea until the day after the Veteran left Korea, and was not actually used until April 1, 1968.  Additionally, a review of the Veteran's unit history does not document use of a tactical herbicide.

In weighing all the evidence in this case, the Board finds that the probative value of the factual assertion by DoD that tactical herbicides, as defined in 38 C.F.R. § 3.307(a)(6)(i), were not present in Korea during the Veteran's tour of duty greatly outweighs the Veteran's circumstantial evidence of direct tactical herbicide exposure.  In this respect, the DoD had control of tactical herbicides and is the custodian of records where tactical herbicides were shipped, stored and used.  Thus, DoD has actual knowledge regarding the storage, deployment and use of herbicides during the Veteran's tour of duty in Korea.

On the other hand, the Veteran did not read the labeling of contents of the herbicide he used, he has not established hearsay knowledge from a source shown to have actual knowledge of the barrel contents, and he has established no scientific basis to determine the actual contents of the substance he sprayed.

As discussed by the undersigned at the hearing, DoD has expanded the list of known tactical herbicide usage during the Vietnam era in recent times.  VA revises its development and adjudication procedures as a result.  As a result, the Veteran's attorney argues that the DoD is proven to be an "unreliable source" of herbicide information by "concealing its knowledge regarding the use of Agent Orange."  The unreliability of information provided by DoD in the past has some merit which the Board takes into consideration.

Nevertheless, in this particular case, the Board finds no credible evidence that the DoDs determination that it authorized deployment of tactical herbicides to the DMZ on March 4, 1968, and that actual spraying of tactical herbicides began on April 15, 1968, is faulty or not credible.  There is also no evidence of possible concealment concerning the use of herbicides in Korea prior to the deployment authorization on March 4, 1968.  Rather, the information from DoD - the custodian of records with the best knowledge of herbicide deployment and usage - is quite specific that authorization to deploy tactical herbicides to the DMZ was given on March 4, 1968.  Thus, on the facts of this particular case, the Board places great probative weight to the DoD findings - the entity in charge of storing, deploying and using tactical herbicides.  The Board further notes that research for the Veteran's unit history does not document the use, storage, transportation, or spraying of herbicides.  

Thus, the Board finds that the DoDs actual knowledge that a tactical herbicide had not been deployed to Korea until after the Veteran's tour of duty outweighs the Veteran's circumstantial evidence suggesting that the herbicide that he used in Korea was a tactical herbicide containing 2,4-D; 2,4,5-7 and its contaminant TCDD, cacodylic acid or picloram, or a similar commercial variant.  Notably, there is no evidence in the record suggesting how Agent Orange was present during the Veteran's tour of duty given that the decision to deploy tactical herbicides occurred after his spraying activities.  The Board is of the opinion that the Veteran's testimony and evidence as described above, when viewed against the entirety of the record, does not place the record into equipoise as to his actual tactical herbicide exposure.

Consideration has been given to the fact that the claim must still be reviewed to determine if service connection can be established on a direct basis, even if a veteran is found not to be entitled to a regulatory presumption of service connection.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran does not claim, and the evidence does not otherwise suggest, that diabetes began during service or within one year of service discharge.  The Veteran's service treatment records are silent for any manifestations, treatments or complaints of diabetes.  Periodic urinalyses were negative.  See Service Treatment Records dated November 30, 1967, January 24, 1968 and February 15, 1968.  The post-service medical records do not document any diabetes findings within the one year presumptive period following separation from service in 1968.  

Finally, the Veteran has not submitted any medical evidence relating diabetes to service, including his spraying of some type of herbicide.  Although lay persons are competent to provide opinions on some medical issues, the specific disability in this case, diabetes, falls outside the realm of common knowledge or observations of a lay person.  Kahana, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, in this instance, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical questions, such as a link between his diabetes and his service.  Thus, his statements regarding any such causal or etiological link are not competent.

In summary, the Veteran's service treatment records do not show diabetes in service.  The Veteran did not receive treatment for or a diagnosis of diabetes until 2007, almost 40 years after service.  No medical professional has attributed the Veteran's diabetes to his military service, nor is the Veteran competent to assert such a link.  The preponderance of the evidence is against a finding that he used a tactical herbicide, or similar commercial variant, during his tour of duty in Korea.  Based on the foregoing, service connection on a direct basis is not warranted.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for diabetes and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes is denied.



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


